This opinion is subject to administrative correction before final disposition.




                                Before
                   MONAHAN, STEPHENS, and STARITA
                       Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                      Dave G. MACARAEG
           Quartermaster Chief Petty Officer (E-7), U.S. Navy
                              Appellant

                               No. 202100099

                           Decided: 3 September 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Ryan Stormer

   Sentence adjudged 25 January 2021 by a special court-martial con-
   vened at Naval Base San Diego, California, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: confinement
   for ten months and reduction to E-1. 1




   1   Pursuant to a pretrial agreement, the convening authority disapproved an
adjudged bad-conduct discharge, suspended all confinement in excess of six months,
suspended reduction below the pay grade of E-6, and deferred and waived automatic
forfeitures of any pay during Appellant’s enlistment. On 9 August 2021, Appellant
filed a timely appeal of the findings and sentence pursuant to Article 66(b)(1)(A),
Uniform Code of Military Justice, 10 U.S.C. § 866(b)(1)(A).
             United States v. Macaraeg, NMCCA No. 202100099
                            Opinion of the Court

                              For Appellant:
               Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2